DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See U.S. Pre-Grant Publication US 20210262721 for paragraphs.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show defrost system 20 in FIG. 2 as described in the specification ¶ 22. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by CHOIKU YOSHIKAWA (US 20150377541, hereinafter YOSHIKAWA).
Regarding claim 1, YOSHIKAWA discloses:
A defrost system for a refrigeration apparatus in which a cooler (33) having a casing (34), a fin-tube heat exchanger (FIG. 4; 42a, 82a) provided inside the casing, and a drain pan (50) provided below the fin-tube heat exchanger is provided inside a cold storage room, comprising:
a circulation line (44) that is connected to the fin-tube heat exchanger of the cooler and circulates a CO2 refrigerant having a low temperature at a time of cooling; and
a refrigeration cycle (12) that cools and reliquefies the CO2 refrigerant in a gaseous form with a refrigerant that circulates inside,
the defrost system including:
a thermosiphon defrost circuit (42c to 52 to 42d) that is provided by being branched from the circulation line (at 42c), in which, at a time of defrosting, the CO2 refrigerant staying inside the fin-tube heat exchanger repeats a two-phase change of a gaseous form and reliquefaction, and which forms a CO2 circulation path together with the fin-tube heat exchanger (¶¶ 190-195, valves 54 are closed and valves 55 are opened, thus the CO2 refrigerant circulating in the heat exchanger pipes 42 naturally circulates in the closed circuit encompassing 42 and 52 by an effect of a looped thermosiphon);
an opening/closing valve (54) that is closed at the time of defrosting and sets the CO2 circulation path to a closed circuit; and
a first electric heater (94) arranged above the thermosiphon defrost circuit so as to be adjacent to the thermosiphon defrost circuit, and
naturally circulating (¶ 200) the CO2 refrigerant in the closed circuit at the time of defrosting.

Regarding claim 5, YOSHIKAWA discloses the limitations of claim 1. YOSHIKAWA additionally discloses:
a branch circuit (through 48) provided by being branched from the circulation line, wherein
on the branch circuit, a pressure adjusting valve (48) that reduces a pressure when the pressure in the circulation line is higher than a predetermined pressure is arranged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA and JENSEN in view of FRIEDHELM MEYER (US 4932217, hereinafter MEYER).
Regarding claim 2, YOSHIKAWA discloses the limitations of claim 1. YOSHIKAWA additionally discloses:
a pressure sensor (46) that measures a pressure of the CO2 circulation path at the time of defrosting; and
YOSHIKAWA is silent regarding a control portion that controls the first electric heater so that the pressure of the CO2 circulation path decreases when a measurement value measured by the pressure sensor is higher than a predetermined pressure.
Regarding claim 2, MEYER teaches (Col. 4: 3-20) that a pressure sensor which is arranged on the suction side of the compressor or of the refrigerating plant (or evaporator outlet) may also be provided instead of a temperature sensor which is arranged in the evaporator and emits an electric signal according to the temperature determined. Since the pressure on the suction side of the refrigerating plant is dependent on the temperature of the evaporator, the pressure value can be used in the same way for controlling the defrost heater as the temperature value supplied by a temperature sensor. Such a pressure sensor is a temperature sensor and supplies an electric signal, and the use of such a pressure measurement is accordingly equivalent to a temperature measurement. As frost builds up on the heat exchanger, the pressure also increases, thus the pressure values can be tested 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIKAWA with the teachings of MEYER to employ a controller to measure the evaporator outlet pressure to determine if the pressure has exceeded a predetermined amount indicating evaporator frost buildup and to activate an electric defrost heater to defrost the evaporator.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA and JENSEN in view of KOKICHI FURUHAMA (JP 2000121233A, hereinafter FURUHAMA).
Regarding claim 3, YOSHIKAWA discloses teaches the limitations of claim 1. YOSHIKAWA as modified lacks an electric heater in the lower part of the casing.
Regarding claim 3, KOKICHI FURUHAMA teaches: a refrigerator having
a lower electric heater (45; FIG. 12) arranged at a lower part (FIG. 12) inside the casing (FIG. 2).
FURUHAMA (¶¶ 81-85) employs an electric heater to provide accurate even heating regardless of the amount of frost present.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIKAWA as modified with the teachings of FURUHAMA to employ an electric defrosting circuit within the evaporator casing to directly heat the evaporator coils to provide more even heating of the evaporator.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA in view of CARL BUHLER (US 2348784, hereinafter BUHLER).
Regarding claim 4, YOSHIKAWA discloses the limitations of claim 1. YOSHIKAWA additionally discloses:
a first line (42c to 52) branched from the circulation line of the CO2 refrigerant; and
a third line (52 to 42d) that … is connected to the circulation line.
YOSHIKAWA lacks: a first header to which an end of the first line is connected; and a plurality of second lines that extends from the first header, a second header to which the plurality of second lines is connected and which is provided at a position higher than the first header.
BUHLER teaches: a refrigerator with thermosiphon (page 1, Col. 2: 49-53; Refrigerant vapor formed in the chamber 36 will pass upwardly through the upper portion of the passages 
a first header (22) to which an end of the first line (represented by 42) is connected;
a plurality of second lines (21) that extends from the first header,
a second header (24) to which the plurality of second lines is connected and which is provided at a position higher than the first header; and
a line connecting most distant parts (see FIGS. 1-2 illustrations below, the indicated lines are curved and thus meander) of the first header and the second header in a meander shape, and a line connecting closest parts of the first header and the second header in a meander shape,
a third line (39) that extends from the second header.
BUHLER (page 1, Col. 2: 38 to page 2: 4) employs a thermosiphon defrost circuit with a plurality of lines connecting the inlet and outlet headers to quickly melt the frost on the evaporator 11.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIKAWA with the teachings of BUHLER to employ a thermosiphon defrost circuit with a plurality of lines connecting the inlet and outlet headers to quickly defrost the evaporator.
Further regarding the term “meander”; the term is defined by the Cambridge dictionary to be “not straight or direct”. Therefor the bends or turns identified in Buhler below show that the respective lines have a meandering shape.

    PNG
    media_image1.png
    1110
    848
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

STEFAN JENSEN (US 20190072311) teaches a(n) DEFROST SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/B.D.B./Examiner, Art Unit 3763





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763